     Case: 1:19-cv-07955 Document #: 28 Filed: 11/16/20 Page 1 of 1 PageID #:167

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Republic Technologies (NA), LLC, et al.
                                                Plaintiff,
v.                                                                Case No.:
                                                                  1:19−cv−07955
                                                                  Honorable Sharon
                                                                  Johnson Coleman
Aftab Mahmood
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 16, 2020:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Because the Court
entered default against defendant on 10/23/2020 [27], this case is dismissed. Civil case
terminated. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
